Case: 2:19-cv-00119-MHW-EPD Doc #: 18 Filed: 04/24/19 Page: 1 of 3 PAGEID #: 56




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


STEPHANIE CLIFFORD                               :
                                                 :   Case No. 2:19-cv-00119
                       Plaintiff,                :
v.                                               :   Judge Michael H. Watson
                                                 :
SHANA M. KECKLEY, et al.,                        :   Magistrate Judge Elizabeth Preston Deavers
                                                 :
                       Defendants.               :


                        MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to S.D. Ohio Civ. R. 83.3(e) and 83.4(a), Chase A. Mallory, trial attorney for

Stephanie Clifford, in the above-referenced action, hereby moves the court to admit Guy A.

Fortney, pro hac vice to appear and participate as counsel or co-counsel in this case for Stephanie

Clifford.

       Movant represents that Guy A. Fortney is a member in good standing of the highest court

of Oklahoma as attested by the accompanying certificate from that court and that Guy A. Fortney

is not eligible to become a member of the permanent bar of this Court. This Motion is accompanied

by the required $200.00 fee.

       Guy A. Fortney understands that, unless expressly excused, he must register for electronic

filing with this Court promptly upon the granting of this Motion.

       Guy A. Fortney’s relevant identifying information is as follows:

       Business Telephone:            (918) 742-2021
       Business Fax:                  (918) 742-2197
       Business Email Address:        gfortney@brewsterlaw.com
       Business Address:              Brewster & DeAngelis, P.L.L.C.
                                      2617 East 21st Street
                                      Tulsa, Oklahoma 74114



                                     [signature page to follow]
Case: 2:19-cv-00119-MHW-EPD Doc #: 18 Filed: 04/24/19 Page: 2 of 3 PAGEID #: 57



                                    Respectfully Submitted,

                                    /s/ Chase A. Mallory____
                                    Chase A. Mallory (0084728)
                                    Chase@SabolMallory.com
                                    SABOL MALLORY, LLC
                                    743 South Front Street
                                    Columbus, Ohio 43206
                                    phone: (614) 300-5088
                                    fax: (614) 636-4545
                                    Trial Attorney for Plaintiff Stephanie Clifford
Case: 2:19-cv-00119-MHW-EPD Doc #: 18 Filed: 04/24/19 Page: 3 of 3 PAGEID #: 58



                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on April 24, 2019, I electronically filed the

accompanying Motion for Admission Pro Hac Vice with the Clerk of Court using the CM/EFC

system. Notice of this filing will be sent by the Court’s electronic filing system to all parties

included on the electronic filing receipt. Parties may access this filing through the Court’s filing

system.


                                              /s/ Chase A. Mallory____
                                              Chase A. Mallory (0084728)
                                              Counsel for Plaintiff Stephanie Clifford
Case: 2:19-cv-00119-MHW-EPD Doc #: 18-1 Filed: 04/24/19 Page: 1 of 1 PAGEID #: 59
